



Exhibit 10.2




FIRST AMENDMENT TO THE PHH CORPORATION
EQUITY COMPENSATION PROGRAM FOR NON-EMPLOYEE DIRECTORS
(Under the PHH Corporation 2014 Equity and Incentive Plan)


THIS FIRST AMENDMENT is made this 27th day of April, 2017, by PHH CORPORATION, a
corporation duly organized and existing under the laws of the State of Maryland
(the “Primary Sponsor”).


INTRODUCTION


The Primary Sponsor maintains the PHH Corporation Equity Compensation Program
for Non-Employee Directors (the “Program”) under the PHH Corporation 2014 Equity
and Incentive Plan. The Primary Sponsor now desires to amend the Program to: (i)
establish a new minimum amount of fees to be paid as equity grants; (ii) permit
newly elected or appointed Non-Employee Directors at the 2017 annual meeting of
the shareholders to: (A) elect the portion of their Director Fees in excess of
the minimum that is deferred pursuant to the Program, (B) elect the portion of
their Equity Compensation Fees which is converted to Restricted Stock and the
portion which is converted to Restricted Stock Units, and (C) provide that any
portion of Equity Compensation Fees which a newly elected Non-Employee Director
does not elect to convert to Restricted Stock Units will automatically convert
to Restricted Stock; (iii) apply the foregoing provisions to all Non-Employee
Directors beginning with the grant for the 2018 annual meeting of the
shareholders, and (iv) make other miscellaneous changes.


The Committee of the Primary Sponsor has the right to amend the Program pursuant
to Section 7.1 thereof.


THEREFORE, the Primary Sponsor hereby amends the Program, effective as of the
date of the annual meeting of the shareholders occurring in 2017, as follows:


1.    By deleting the duplicate phrase “of their” in Section 1.1.


2.    By deleting the existing definition of “Equity Compensation Fees” in
Article 2 and substituting therefor the following:


““Equity Compensation Fees” means the portion of the Director Fees that is
converted to Restricted Stock or Restricted Stock Units, as applicable, under
the terms of the Plan, based on the amount of Director Fees expected to be paid
over the four (4) full calendar quarters following the Annual Meeting,
determined as of the date of the Annual Meeting, or such shorter period provided
in Section 5.4 or 6.2(b). For existing Non-Employee Directors at the 2017 Annual
Meeting and for periods prior, that portion is the amount designated by the
Board of Directors before January 1 prior to the Annual Meeting (which is and
has been twenty-seven forty-fourths (27/44ths) of the Director Fees paid to each
Director). With respect to new Non-Employee Directors elected at or after the
2017 Annual Meeting and any Non-Employee Director at any Annual Meeting after
the 2017 Annual Meeting, that portion is Minimum Equity Fees plus any additional
amount elected by the Non-Employee Director pursuant to Article VI, not to
exceed 100% of his Director Fees.”


3.    By adding the following definition of “Minimum Equity Fees” alphabetically
in Article 2:


““Minimum Equity Fees” means the minimum amount of Director Fees that are
treated as Equity Compensation Fees, as established by the Board of Directors.
Until changed, the Minimum Equity Fee amount is one hundred and ten thousand
dollars ($110,000). Any change in Minimum Equity Fees must be made by the Board
of Directors before January 1 prior to an Annual Meeting to be effective for the
next Annual Meeting (or, in the case of a newly appointed or elected
Non-Employee Director, prior to his election or appointment).”


4.    By replacing “underling” with “underlying” in Section 5.1(c).


5.    By deleting the existing Section 6.1 and substituting therefor the
following:


“6.1    Participation for Deferral of Director Fees.
 
(a)
Each Non-Employee Director may elect to have all or a portion of his Director
Fees in excess of the Minimum Equity Fees treated as Equity Compensation Fees.
Failure to timely make such an election will result in only the Minimum Equity
Fees established by the Board of Directors being treated as Equity Compensation
Fees.



1

--------------------------------------------------------------------------------





Each Non-Employee Director may also elect to receive payment of his Equity
Compensation Fees in the form of Restricted Stock or Restricted Stock Units, or
partially in the form of Restricted Stock and partially in the form of
Restricted Stock Units, in accordance with this Article 6. If a Non-Employee
Director does not specify the form of payment, payment will be made in the form
of Restricted Stock. A Non-Employee Director must file a deferral election, in
such form as the Administrator may permit, with the Secretary of the Company
prior to January 1 preceding the date of the Annual Meeting to which the
election relates.
 
(b)
Notwithstanding subsection (a), a newly elected or appointed Non-Employee
Director may elect to have all or a portion of his Director Fees in excess of
the Minimum Equity Fees treated as Equity Compensation Fees and may also elect
to receive payment of his Equity Compensation Fees in the form of Restricted
Stock or Restricted Stock Units, or partially in the form of Restricted Stock
and partially in the form of Restricted Stock Units. Such election must be made
by filing an election with the Administrator, in such form as the Administrator
may permit, no later than thirty (30) days following the date of the
Non-Employee Director’s election or appointment to the Board of Directors
(provided that the Non-Employee Director has not been eligible to participate in
this Program or any plan that would be aggregated with this Program under Code
Section 409A (other than the accrual of earnings) at any time during the
twenty-four (24)-month period ending on the date the new Non-Employee Director
becomes eligible to participate in this Program). Such election shall be
effective for Director Fees earned for services beginning with the calendar
quarter next following when the election is filed with the Administrator until
the end of the calendar quarter in which the next Annual Meeting occurs (the
“Fee Deferral Period”). If the new Non-Employee Director does not make an
election described in this subsection (b), only the Minimum Equity Fees will be
treated as Equity Compensation Fees. Each new non-Employee Director may specify
the form of payment. If the new Non-Employee Director does not specify the form
of payment, payment will be made in the form of Restricted Stock. The number of
shares of Restricted Stock granted or Restricted Stock Units to be credited to
the newly appointed or elected Non-Employee Director’s Deferred Fees Account as
of the first trading day of the first calendar quarter following the date of the
Non-Employee Director’s appointment or election (that Non-Employee Directors
“Grant Date”), as applicable, shall be calculated by dividing: (1) the amount of
Equity Compensation Fees payable to such Non-Employee Director; by (2) the Fair
Market Value of a share of Stock on the Grant Date. Subject to accelerated
vesting on the events described in Section 5.3(i) or (ii), the Restricted Stock
or Restricted Stock Units, as applicable, will vest ratably over the Fee
Deferral Period based on the number of calendar quarters in the Fee Deferral
Period on the last date of each such calendar quarter, provided however, that
the last one quarter increment will become vested on the date immediately prior
to the Annual Meeting next following the Grant Date.”



6.
By replacing “dated” with “date” in Section 6.2(a).



Except as specifically amended hereby, the Program shall remain in full force
and effect prior to this First Amendment.


IN WITNESS WHEREOF, the Primary Sponsor has caused this First Amendment to be
executed on the day and year first above written.




PHH CORPORATION


By:     /s/ William F. Brown                


Print Name:     William F. Brown            
Title: Senior Vice Pres., General Counsel & Secretary




2